IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                       August 20, 2013 Session

            STATE OF TENNESSEE v. CHARLES EDWARD WAGNER

                      Appeal from the Criminal Court for Knox County
                        No. 90902     Jon Kerry Blackwood, Judge


                    No. E2012-01144-CCA-R3-CD - Filed January 8, 2014


Following a jury trial, appellant, Charles Edward Wagner, was found guilty of the following
offenses: aggravated criminal trespass; two counts of aggravated assault; five counts of
aggravated kidnapping; one count of especially aggravated kidnapping; one count of false
imprisonment; and one count of kidnapping. The trial court imposed concurrent sentences
of eleven months, twenty-nine days each for aggravated criminal trespass, false
imprisonment, and assault;1 four years each for both counts of aggravated assault; ten years
each on the five counts of aggravated kidnapping; nineteen years for especially aggravated
kidnapping; and four years for kidnapping. Appealing his convictions and effective
nineteen-year sentence, appellant raises the following issues: (1) ineffective assistance of
counsel; (2) sufficiency of the convicting evidence; and (3) errors with regard to sentencing.
Following our careful review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which J OSEPH M. T IPTON, P.J., and
A LAN E. G LENN, J., joined.

Mark Stephens, District Public Defender; Jamie Niland, Assistant District Public Defender
(on appeal); Randall E. Reagan (at sentencing and motion for new trial); and Tommy K.
Hindman (at trial); Knoxville, Tennessee, for the appellant, Charles Edward Wagner.

Robert E. Cooper, Jr., Attorney General and Reporter; Deshea Dulany Faughn, Assistant
Attorney General; Randall Eugene Nichols, District Attorney General; and Ta Kisha
Fitzgerald, Assistant District Attorney General, for the appellee, State of Tennessee.


        1
          Appellant pleaded guilty to misdemeanor assault prior to the trial. Thus, although the jury did not
return a verdict on this count, the trial court sentenced appellant for assault at the sentencing hearing on the
remaining charges.
                                         OPINION

                                          I. Facts

       This case involves three separate incidents involving offenses committed by appellant
against victims Sylvia Wagner and her then-boyfriend, William “Bill” Hardy. The first
incident, which occurred on July 14, 2008, resulted in appellant’s being charged with the
assault of Mr. Hardy, to which appellant pleaded guilty. The July 17, 2008 incident formed
the basis for the charge of aggravated burglary, also involving Mr. Hardy. The third incident
on August 4, 2008, led to appellant’s being charged with three counts of aggravated assault
of Mr. Hardy, four counts of especially aggravated kidnapping of Ms. Wagner, and four
counts of aggravated kidnapping of Ms. Wagner.

                                    A. Facts from Trial

       The State’s first witness was Michael Mays, the 9-1-1 records manager. Through Mr.
Mays, the State introduced recordings of one 9-1-1 call placed on July 14, 2008; one call
placed on July 17, 2008; and five calls placed on August 4, 2008.

        Ed Johnson, an officer with the Knoxville Police Department forensic unit, testified
next. Officer Johnson responded to the scene at West High School and photographed various
pieces of evidence that were arranged on the hood of a Ford van. The items included: a
cellular telephone, gloves, a mask, an identification card, a wallet, a knife, a flashlight, a
taser, a camera, and a stick. He also took photographs of Ms. Wagner at the University of
Tennessee Medical Center.

        On cross-examination, Officer Johnson confirmed that other officers had already
arranged the items on the hood of the van and that he neither collected nor took custody of
the items. He had no personal knowledge of where each item was found or by whom the
items were found. He did not attempt to lift fingerprints from the interior of the van or look
for fibers in the van. He did not know if any other officer had done so.

        The State called Jason Ware as its next witness. On August 4, 2008, Mr. Ware left
his home to drive to a grocery store. As he was driving, he observed a man later identified
as appellant “forcibly” taking a female across the street. Mr. Ware described that appellant
held the victim, later identified as Ms. Wagner, in a “headlock” and was walking with a stick
in his other hand. Appellant was wearing dark-colored clothing, and it appeared to Mr. Ware
that appellant and Ms. Wagner were emerging from someone’s yard and not walking along
the street. Mr. Ware dialed 9-1-1 and turned his vehicle around. As Mr. Ware approached
the scene again, he entered the parking lot of West High School and shined his headlights on

                                             -2-
appellant as he was attempting to force Ms. Wagner into his van. Another truck pulled
beside Mr. Ware and positioned itself similarly. They waited for the police to arrive and
departed shortly after their arrival. Mr. Ware described the van as a “custom” van that was
gold, tan, brown, or cream in color.

      Mr. Ware confirmed that he discerned the scene to be an “aggressive situation” and
that Ms. Wagner was being dragged or pulled. He stated, “[Appellant] was putting this
woman into his vehicle forcibly.”

       Nickalas Hardy2 testified that he is Bill Hardy’s son, and his grandmother’s name is
Kathleen Hardy. Sylvia Wagner was his father’s fiancé at the time of the trial. In 2008, he,
Mr. Hardy, Ms. Wagner, and her son Zack Cagle resided together on Greenleaf Avenue,
which was located close to West High School. Nickalas stated that in July 2008, he suffered
from torn ligaments in his ankle and required crutches to walk. On July 17, 2008, Nickalas,
Mr. Hardy, Ms. Wagner, and Mr. Cagle were present at the home on Greenleaf Avenue.
Appellant arrived at the residence and “pound[ed]” on the door, demanding to see Ms.
Wagner. Although Ms. Wagner was present, occupants of the home told appellant she was
not there. Appellant kicked in the door and “stormed” through the house. Ms. Wagner
locked herself in a bathroom. Occupants shouted at him to leave, and after a “minute or
two,” appellant left the home. Someone called 9-1-1, and police responded after appellant
had left.

        On August 4, 2008, Ms. Wagner, Mr. Cagle, Mr. Hardy, and Nickalas were at the
residence. Mr. Hardy was planning to drive Mr. Cagle and Nickalas to a friend’s house to
spend the night. Ms. Wagner was going to accompany them. Mr. Hardy was moving the
vehicle as the other passengers were preparing to enter the vehicle when appellant ran toward
them wearing all black clothing and a mask and carrying a stick. Appellant began hitting Mr.
Hardy with the stick as Mr. Hardy attempted to exit his vehicle. Appellant dragged Mr.
Hardy out of the vehicle, and after Mr. Hardy was on the ground, appellant continued to
strike him. Mr. Hardy attempted to block the blows. Nickalas recalled that Ms. Wagner
jumped onto appellant’s back to stop him. Appellant turned toward Ms. Wagner and struck
her in the jaw, then “grabbed her by her head and started pulling her down the driveway . .
. .” He accomplished this by placing Ms. Wagner in a “headlock” and pulling her by her hair.
Nickalas stated that appellant yelled that if anyone followed him, he would kill her. Ms.
Wagner shouted for everyone to “stay back.” Nickalas also saw appellant strike Ms. Wagner
in the face.



        2
          Because two witnesses have the surname “Hardy,” we will refer to the younger by his first name,
Nickalas. In doing so, we intend no disrespect.

                                                  -3-
        Nickalas and Mr. Cagle remained back and called 9-1-1. Mr. Cagle then ran to a
neighbor’s house and knocked on the door, but no one answered. He continued to knock on
doors in an attempt to obtain assistance. They followed at a distance and could see appellant
as he forced Ms. Wagner to walk toward the high school. Appellant then “threw” her into
a van. Nickalas was still on the telephone with the 9-1-1 operator. Nickalas saw the van’s
headlights turn on and told the operator that appellant and Ms. Wagner were about to leave.
Police arrived shortly thereafter, before the van could pull away. Officers removed appellant
and Ms. Wagner from the van, placed them against the van, and handcuffed them both. The
9-1-1 operator asked to speak with Mr. Hardy, so Mr. Cagle ran back to the residence to take
the telephone to Mr. Hardy.

        The State’s next witness was Kathleen Hardy, Mr. Hardy’s mother and Nickalas’s
grandmother. She testified that on July 14, she had been working and was tired when she
arrived home, so she relaxed on the sofa and watched television. She heard a noise coming
from her driveway and ran to the door. She found Mr. Hardy bleeding and saying, “‘Let me
get in, let me get in, I think he’s gonna kill me.’” She opened the door, and Mr. Hardy fell
into the home. Ms. Hardy dialed 9-1-1. She noticed that Mr. Hardy’s face was bleeding.

        Ms. Hardy recalled a subsequent incident when she was in her bedroom, and Mr.
Hardy said, “‘Mama, come in here, he’s back again . . . ,’” and asked her to sit in the living
room with them. She then heard a loud noise, and appellant kicked in her door. Ms. Hardy
stood up and placed herself between appellant and Mr. Hardy. She yelled at appellant to get
out of her house. Appellant turned and ran from the house. Police officers responded to the
incident.

       Ms. Hardy testified about another occasion when she heard a noise in her driveway,
and Mr. Hardy, who was again hurt, was trying to get into the house. She knew that a man
who was dressed in black took Ms. Wagner against her will. She called 9-1-1 and told the
operator that appellant had taken a hostage.

       Sylvia Wagner, the victim of all counts of the offenses involving kidnapping, testified
next. She stated that she married appellant in 2000 and that appellant moved most of his
belongings out of their home in May 2008. Prior to appellant’s moving out, she had suffered
physical abuse at his hands. She described an incident wherein appellant shoved her against
the corner of a dresser, leaving a large bruise on her back. Ms. Wagner stated that she had
known Mr. Hardy for twenty-seven years and that they had dated long ago. After she and
appellant separated, she began seeing Mr. Hardy again.

      Ms. Wagner stated that on July 14, 2008, she drove to Mr. Hardy’s home after leaving
work. She had just exited her vehicle and was standing outside talking with Mr. Hardy when

                                             -4-
she saw someone approach them from the neighbor’s yard. She realized it was appellant, and
appellant began hitting Mr. Hardy. Appellant knocked Mr. Hardy to the ground and
continued to strike him. Mr. Hardy was attempting to stand up, stumbling, and trying to get
into his house. Appellant continued hitting Mr. Hardy and eventually “busted his eye open.”
Mr. Hardy eventually entered his home, and appellant left.

      Ms. Wagner recalled that on July 17, 2008, appellant beat on the door and kicked it
in. Appellant entered the home and demanded that she accompany him outside because he
wanted to talk with her. She went to the bathroom and locked the door. She could hear Ms.
Hardy tell appellant to leave, which he eventually did.

       Ms. Wagner testified that on August 4, 2008, she and Mr. Hardy were going to drive
Nickalas and her son, Zack, to a friend’s house. Mr. Hardy was going to back up the vehicle
because it was parked very close to an adjacent vehicle and the passenger side doors were
blocked. She heard Nickalas say something and looked to see what he was talking about. She
saw appellant dressed in black with a black hood covering his face and carrying a large stick.
Appellant began striking Mr. Hardy with the stick as Mr. Hardy attempted to exit the vehicle.
Appellant knocked Mr. Hardy to the ground. She yelled for appellant to stop and jumped
onto his back, “trying to keep [appellant] from killing [Mr. Hardy].” Ms. Wagner stated that
appellant hit her in the head with the stick as he was “slinging” it around to hit Mr. Hardy.
Appellant removed Ms. Wagner from his back, placed her in a headlock, grabbed the back
of her hair, and dragged her down the street. He also struck her in the jaw. Ms. Wagner
screamed at appellant that she did not want to go with him. She stated that she could barely
breathe at that point. She recalled that in addition to the large stick, appellant also had a
knife.

        Ms. Wagner stated that appellant dragged her to the parking lot of West High School
where he shoved her toward a van, opened the door, and tried to force her into it. He pushed
her in through the driver’s side door, and she attempted to escape through the passenger side
door. Appellant told her that if she opened the door, he would kill her. Appellant tried to
start the van, but police arrived at that time. Officers removed Ms. Wagner and appellant and
placed them in separate patrol cars while they gathered information. She was permitted to
exit the car after a few minutes. Officers spread out several items on the hood of the van that
they had taken from appellant. Ms. Wagner sought medical treatment at the emergency room
for the injury to her jaw, and she obtained follow-up care the next day.

       On cross-examination, Ms. Wagner denied having spent the night with appellant after
they separated. She stated that appellant had come into her home uninvited on more than one
occasion and had awakened her in the night by screaming and yelling at her. She also denied



                                              -5-
that she and appellant discussed their marriage during the time between his pushing her into
the van and police officers’ arriving at the scene.

       On redirect examination, Ms. Wagner indicated that appellant had pressured her not
to appear in court to testify and that the day before she testified, she found a threatening note
on her vehicle’s windshield. She also clarified that following the first encounter between
appellant and Mr. Hardy, appellant scattered her belongings in Mr. Hardy’s driveway. After
she gathered her things, she drove away, and appellant called her on her cellular telephone.
He demanded that Ms. Wagner drive to his father’s house and threatened to “run [her] off
the road” if she did not comply. She drove to his father’s house as instructed, and once there,
appellant began “slinging [her] around.” She struck her head on a wall, causing a hole in the
wall.

       William “Bill” Hardy was the State’s next witness. He testified that he and Ms.
Wagner had dated when they were younger and that they became reacquainted through a
chance meeting at a store in 2008. He recounted the events of July 14, 2008, stating that he
and Ms. Wagner were in his driveway talking when her “eyes start[ed] getting big . . . .” As
he turned to perceive what was happening behind him, he was struck. As Ms. Wagner yelled
for appellant to stop, Mr. Hardy attempted to run inside his home. He was on the porch when
appellant struck him again, and Ms. Wagner attempted to stop the attack by dragging
appellant away from Mr. Hardy. However, appellant caught Mr. Hardy and punched him in
the face several times. Kathleen Hardy, Mr. Hardy’s mother, opened the door to the house,
and Mr. Hardy was able to get inside. The ambulance responded to the scene and transported
Mr. Hardy to the hospital. He received stitches over his eye and suffered a fracture to the
orbit.

        On July 17, 2008, Mr. Hardy recalled that appellant approached the back door, so Mr.
Hardy immediately called the police. He gathered his family members, and they sat in the
living room with the lights off. Appellant kicked in the door, and Mrs. Hardy stood up and
began yelling at appellant. Nickalas also arose from his seat, and appellant left the residence.

       Mr. Hardy recalled that on August 4, 2008, around 9:00 p.m., he, Ms. Wagner, Zack
Cagle, and Nickalas were about to leave to drive the children to a friend’s house. As he
backed up the vehicle, he turned around and saw someone dressed all in black with a mask
covering his face and carrying a stick. Mr. Hardy tried to exit the vehicle, but appellant
struck him in the head with the stick. Mr. Hardy stumbled out of the vehicle and was hit
several more times. Ms. Wagner dragged appellant away from Mr. Hardy, but appellant
caught him as he was trying to go inside his home and dealt several more blows with the
stick. Once Mr. Hardy gained entry to his home, he called the police and explained the
urgency of the situation. Shortly thereafter, Mr. Cagle entered the home and informed Mr.

                                               -6-
Hardy that the police had apprehended appellant with Ms. Wagner at West High School. An
officer arrived and escorted Mr. Hardy to the school. The officer picked up the stick from
the ground in front of appellant’s van and asked Mr. Hardy if that was the weapon with
which appellant struck him, and Mr. Hardy confirmed that it was. Mr. Hardy sought medical
attention at the emergency room.

        The State called Zack Cagle, Ms. Wagner’s son, as its next witness. He explained the
events of August 4, 2008, and stated that as Mr. Hardy was backing up his vehicle, appellant
ran toward them, dressed in all black and wearing a ski mask over his face. Appellant began
to hit Mr. Hardy with a stick that he was carrying, and Ms. Wagner jumped on appellant’s
back to stop him. Mr. Hardy was able to enter his home, and appellant then struck the victim
in the jaw with his fist and grabbed her around the neck. Appellant began walking with Ms.
Wagner toward West High School with the stick still in his hand. Mr. Cagle said that it
appeared to him that appellant was pulling her hair as they walked. Ms. Wagner was
“squirming” and attempting to free herself from appellant’s grasp. He and Nickalas, who
was on the telephone with 9-1-1, followed behind. Mr. Cagle was scared because he thought
he would never see his mother again.

        When appellant and Ms. Wagner arrived at the high school parking lot, Mr. Cagle
witnessed appellant “throw” her into his van. Ms. Wagner had both of her hands on each
side of the door trying to resist appellant, but she was unsuccessful. Mr. Cagle stated that it
took “a second” for appellant to start the van, during which time the police arrived. Officers
pointed their weapons at the van, ordered the occupants to exit, and placed them against the
van. They then questioned each individual in separate patrol cars.

       Following Mr. Cagle’s testimony, the State rested its case-in-chief, and appellant
recalled Mr. Hardy as his first witness. He confirmed that he alleged that appellant assaulted
him on two occasions and that following the first assault, he sought and obtained an order
of protection against appellant. Less than thirty days later and following the August 4
assault, he requested dismissal of the order of protection, stating that “[they] came to an
understanding.” Mr. Hardy acknowledged that after the court date at which he obtained the
dismissal, he and appellant “stood around and talked for awhile [sic] . . . .” He stated that
he asked for the dismissal because he “was afraid of what [appellant] may do if [he]
continued to aggravate him, so . . . it was probably stupid of [him] to do, but [he] thought
[he] was doing the right thing to protect [his] family.” He further said that appellant had told
him that he was worried that his daughter would grow up without her father, and because Mr.
Hardy reared his daughter by himself, he “connected” with appellant on that point. In
addition, Mr. Hardy said he had been taught to “forgive and forget.”




                                              -7-
       On cross-examination, Mr. Hardy agreed that the “piece of paper” did not stop
appellant from attacking him on August 4.

       Appellant called his daughter, Megan Wagner,3 as his next witness. She stated that
at some point following these incidents, Ms. Wagner approached her at a grocery store and
engaged her in conversation with appellant standing nearby. Appellant did not speak to Ms.
Wagner and did not look at her. Megan and appellant walked Ms. Wagner to her vehicle at
her request and talked with her as she put away her groceries. According to Megan, Ms.
Wagner then received a telephone call and said, “That was Bill, he said he was coming down
here.” Appellant responded, “Tell Bill not to come down here. . . . I don’t want no [sic]
conflict.” Ms. Wagner agreed, and then she and appellant hugged each other.

        On a separate occasion, Megan and appellant were shopping at Walmart, and Megan
heard Ms. Wagner call her name. They engaged in conversation, and Ms. Wagner began
showing her baby pictures of her grandchild. Appellant rounded the corner and saw them
talking, then stopped. Ms. Wagner turned to appellant and showed him the photographs,
also. After talking about the baby for a short time, the conversation lulled and became “silent
and awkward,” so Megan suggested that they leave. On neither occasion did Ms. Wagner
display any fear or apprehension. Megan described the encounters as “a civil conversation
like old friends.”

       On cross-examination, Megan admitted that although Ms. Wagner treated her nicely
“overall,” while appellant and Ms. Wagner were married, she had prevented Megan from
seeing appellant’s side of the family, punished her, made her clean the entire house by
herself, and kept her from her friends. Megan mentioned a third encounter with Ms. Wagner
when Megan was shopping at Walmart with appellant and her grandmother. She confirmed
that appellant would only speak to Ms. Wagner after she spoke to him first.

        Megan stated that when she learned that appellant had been accused of these incidents,
she asked him why he had done these things. Appellant answered that “he was trying to
protect his family.” He admitted to her that he had struck Mr. Hardy with a stick, but he did
not tell her that he had kicked in his front door, punched the victim, or dragged her down the
street in a headlock. Appellant told Megan that after he struck Mr. Hardy, he and Ms.
Wagner walked down the street together with his arm over her shoulder. Although she
recognized the knife that appellant had carried on August 4 as coming from their home, she
was not aware that he had been in possession of it that night.



       3
          Because of the risk of confusion inherent in referring to a “Miss Wagner” and a “Ms. Wagner,”
we will refer to Megan Wagner by her first name. In doing so, we intend no disrespect.

                                                 -8-
       Appellant’s mother, Dorothy Peacock, was his next witness. She testified that after
appellant was arrested, he telephoned her from jail, and as a result, she placed a call to Ms.
Wagner and asked her to go see appellant in jail. Ms. Peacock relayed the encounter at
Walmart between herself, Megan, appellant, and Ms. Wagner. Ms. Peacock stated that when
Ms. Wagner began walking toward them, she walked away, but appellant and Megan
remained in place. She could not hear the ensuing conversation, but she did not observe
anything unusual about the interaction among the parties during their ten-to-fifteen-minute
conversation. Occasionally, Ms. Peacock would see the parties “grin.”

        On cross-examination, Ms. Peacock stated that appellant told her that he struck Mr.
Hardy on July 14 because he saw “Mr. Hardy rubbing [the victim’s] butt.” She did not know
about the July 17 incident wherein appellant kicked in Mr. Hardy’s door. Regarding the
August 4 incident, appellant told Ms. Peacock that he struck Mr. Hardy in the head with a
stick, but he did not tell her that he punched Ms. Wagner in the face, placed her in a
headlock, or forced her into the van. Ms. Peacock said that appellant told her he “helped”
Ms. Wagner into the van after they walked to the van with his hand on her neck. She also
indicated that “it’s not unusual for [appellant] to have a pocketknife.” When asked if she
ever saw bruises on Ms. Wagner during the course of her nine-year relationship with
appellant, Ms. Peacock answered, “Not on her.” The State asked, “[A]re you saying that you
saw some on him?” Ms. Peacock responded, “I most definitely did,” and said that the bruises
were inflicted by Ms. Wagner.

       Appellant called his sister, Kelly Bragg, as his next witness. She testified that
approximately two weeks after appellant was released from jail, she arrived at his house and
noticed Ms. Wagner’s vehicle in the driveway. When she entered the residence, Ms. Wagner
and appellant were in the kitchen. Ms. Bragg turned around and left.

        Appellant’s next witness was John Alan Smith, who had known appellant for over
thirty years. Mr. Smith described appellant as being “like a brother.” He visited appellant
at his home after he was released from jail in August 2008, and Ms. Wagner was present,
sitting on a sofa. Mr. Smith stated that there was nothing unusual about the interaction
between appellant and Ms. Wagner at that time and that they acted “normally” toward each
other. On cross-examination, Mr. Smith denied that appellant had told him the details of the
incidents involving Mr. Hardy and Ms. Wagner.

       Lawrence Melon, appellant’s nephew, was the next witness. He accompanied
appellant to deliver Ms. Wagner’s vehicle to her “a day or two” after the August 4 incident.
At that time, he did not notice anything amiss with Ms. Wagner, and he reported that she
joked with him as she always had.



                                             -9-
       Paul Duncan, appellant’s grandfather, was his last witness. He visited appellant a few
days after his release from jail. When he arrived around 8:00 or 8:30 a.m., he noticed Ms.
Wagner’s vehicle parked in appellant’s driveway. When he went inside, appellant and Ms.
Wagner were seated at the table eating breakfast together. Mr. Duncan drank a cup of coffee
and talked with them. As he prepared to leave, he recalled that Ms. Wagner said, “I’ve gotta
go home and get some clothes.” He testified that she added that she was sorry that this had
happened and that she “‘told the policemen that [she] didn’t want to press charges[,] but they
wouldn’t listen.’”

        The State called Sergeant Ryan Flores with the Knoxville Police Department as a
rebuttal witness. He testified that he prepared the affidavits and signed the warrants as the
affiant in this case. After reading the affidavits to the jury, Sergeant Flores read the bond
condition, which stated that appellant was to have no contact with the victims or witnesses
involved in the case.

       On cross-examination, Sergeant Flores acknowledged that he stated in the affidavit
that appellant had struck Ms. Wagner in the face with the stick but that no evidence was
presented at trial to support that statement. He also confirmed that although appellant was
in possession of a knife and a taser at the time of his arrest, there was no evidence that he
used either of those weapons during the commission of the offenses.

       The State then called Andrew Anderson, who testified that he knew appellant and Ms.
Wagner and had worked with them at a wrecker service. He had witnessed bruises on Ms.
Wagner “quite a few” occasions. He had also observed her with a black eye a “few” times.
Mr. Anderson reported that appellant had explained that he sometimes had nightmares and
had awakened from a nightmare and struck Ms. Wagner. He opined that Ms. Wagner was
involved in an abusive relationship with appellant, elaborating:

              Well, when somebody has bruises on [her] arms about the size of
       somebody’s thumbs, when somebody has bruises on [her] . . . neck, when
       [somebody] [has] bruises on [her] face, generally, how can you construe
       anything other than that? Also, the fact that he’s very aggressive and – from
       what I’ve seen from him anyway [–] and the fact that he’s had numerous
       altercations with other drivers at the shop, . . . how would you draw that
       conclusion?

Mr. Anderson stated that during the two years he worked with appellant and Ms. Wagner,
“she always had a different bruise somewhere else on her body.”




                                             -10-
       The State recalled Ms. Wagner, who further explained an April 2008 incident of abuse
wherein appellant picked her up and “slammed” her into the corner of a dresser. This
resulted in a large bruise on her back in the rib area. She also developed blood in her urine,
which caused her to seek medical attention. She explained the cause of her injury to her
medical providers, and they counseled her concerning the abuse. Ms. Wagner informed them
that she and appellant were seeing a marriage counselor and that she had considered leaving
him but was not ready to do so at that time. On cross-examination, Ms. Wagner denied
having visited appellant at his father’s home at any time following the August 4 incident.

        Following Ms. Wagner’s testimony, the State again rested its case. Following
deliberations, the jury returned guilty verdicts as follows:4 count 2 – aggravated criminal
trespass as a lesser-included offense of aggravated burglary; counts 4 and 5 – aggravated
assault; counts 6 and 7 – aggravated kidnapping as lesser-included offenses of especially
aggravated kidnapping; count 8 – especially aggravated kidnapping; count 9 – false
imprisonment as a lesser-included offense of especially aggravated kidnapping; counts 10,
12, and 13 – aggravated kidnapping as charged in the indictment; and count 11 – kidnapping
as a lesser-included offense of aggravated kidnapping.

                              B. Facts from the Sentencing Hearing

       The parties agreed that appellant should be sentenced as a Range I offender. The State
advanced the enhancement factors that appellant had a previous history of criminal
convictions or behavior in addition to those necessary to establish the appropriate range; that
appellant treated or allowed the victim to be treated with exceptional cruelty during the
commission of the offense; and that appellant possessed or employed a deadly weapon, a
knife, during the commission of the offense. Tenn. Code Ann. § 40-35-114(1), (5), (9).

        Appellant presented Diedre Taylor as a witness, who testified that she met appellant
at a nightclub where they previously worked as bouncers. She stated that appellant became
“family with” her and was like a big brother. Ms. Taylor testified that although being a
bouncer at a nightclub could involve violence at times, appellant preferred to talk with the
patrons and attempt to calm them. She also spoke about appellant’s familial support of his
grandfather, Mr. Duncan. She also stated that appellant’s daughter was “number one in his
life.” Ms. Taylor indicated that based on her relationship with appellant, she did not believe
him to be a dangerous person.




        4
          Appellant pleaded guilty to assault as charged in count 1 of the indictment, and count 3 of the
indictment, aggravated assault, was dismissed by the State.

                                                  -11-
       Megan Wagner testified again and stated that appellant was very loyal and hard-
working. He ensured that she made good grades, emphasized the importance of education,
and provided nice clothes for her. He was very strict, but she had never witnessed him act
in violence toward anyone.

      Dorothy Peacock also testified again and stated that appellant was a good man and
was very helpful to her and her father. She gave an example of appellant’s comforting an
accident victim on the side of the road while they and officers waited for emergency medical
personnel to arrive. She also stated that appellant was a hard worker and that he was not a
danger to society.

       Appellant presented Paul Duncan as his last witness, who stated that he had reared
appellant “on and off” since he was eight years old. Mr. Duncan said that appellant had
always been there for him and the rest of the family. He also stated that appellant was a
“wonderful person.”

       Appellant relied on the mitigating factors that appellant’s criminal conduct neither
caused nor threatened serious bodily injury; that appellant acted under strong provocation;
that appellant was suffering from a mental or physical condition that significantly reduced
his culpability for the offense; and that appellant committed the offense under such unusual
circumstances that it is unlikely that a sustained intent to violate the law motivated the
criminal conduct. Tenn. Code Ann.§ 40-35-113(1), (2), (8). In the catch-all provision,
appellant argued that he had shown remorse, that he enjoyed a good reputation in the
community, that he had good character, that he had a good employment history, that he was
a good father, and that he had potential for rehabilitation. Id. § -113(13). He also advanced
the mitigating factor set forth in the especially aggravated kidnapping statute, that he
voluntarily released the victim alive.

        The trial court applied enhancement factor one, that appellant had a prior history of
criminal convictions or criminal behavior in addition to those necessary to establish the
appropriate range, and did not find any mitigating factors. The trial court then sentenced
appellant as follows: assault, eleven months, twenty-nine days; aggravated criminal trespass,
eleven months, twenty-nine days; two counts of aggravated assault, four years each at thirty
percent release eligibility; five counts of aggravated kidnapping, ten years each at one
hundred percent release eligibility; one count of especially aggravated kidnapping, nineteen
years at one hundred percent release eligibility; one count of false imprisonment as a lesser-
included offense of especially aggravated kidnapping, eleven months, twenty-nine days; and
one count of kidnapping as a lesser-included offense of aggravated kidnapping, four years
at thirty percent release eligibility. The trial court merged several of the convictions,
resulting in one judgment of conviction for assault, one conviction for aggravated criminal

                                             -12-
trespass, one conviction for aggravated assault, and one conviction for especially aggravated
kidnapping. It ordered concurrent sentence alignment, resulting in an effective sentence of
nineteen years at one hundred percent release eligibility.


                      C. Facts from the Motion for New Trial Hearing

        Appellant pursued, among other issues, claims of ineffective assistance of counsel in
his motion for a new trial. At the hearing on the motion, his first witness was Jack Lakin,
who had been a private investigator for over twenty-two years. Before becoming a private
investigator, Mr. Lakin was a police officer with the Knoxville Police Department. Mr.
Lakin stated that he recorded an interview with Ms. Wagner during his investigation. During
the interview, Ms. Wagner indicated that if appellant would “give her [the] home in Farragut,
that she would be okay for this to just go away.” Ms. Wagner also made two other similar
statements during the interview. Mr. Lakin testified that he included this conversation in a
report that he gave to trial counsel.

        On cross-examination, Mr. Lakin testified that the interview took place shortly before
the trial and that during the interview, Ms. Wagner described the assault. She stated that the
assailant used a stick during the assault and that she was “drug up the street and then forced
into a vehicle.”

        Kelly Bragg, appellant’s sister, testified that after her testimony in appellant’s trial,
she remained in the courtroom while Ms. Wagner testified on rebuttal. Ms. Bragg further
testified that after Ms. Wagner asserted that appellant shoved her into some furniture bruising
her back, Ms. Bragg immediately told trial counsel that she had shoved the victim into a
dresser, not appellant. Ms. Bragg testified that she confronted Ms. Wagner at Ms. Wagner’s
home after her mother told her that Ms. Wagner had scratched appellant on his neck, back,
and chest. Ms. Bragg admitted that she “put [her] hands around [Ms. Wagner’s] neck and
slammed her up against the dresser and the bathroom door and told her, my brother doesn’t
put his hands on women, but I will if you ever touch him again.” Ms. Wagner had a large
bruise on her left side from hitting the corner of the dresser. Ms. Bragg testified that the
altercation was the same incident that Ms. Wagner testified about at trial but that Ms. Wagner
had testified it was appellant who harmed her, not Ms. Bragg. Ms. Bragg stated that after she
requested to testify about the incident, trial counsel refused to recall her to testify.

       On cross-examination, Ms. Bragg conceded that she had no personal knowledge of
what occurred between Ms. Wagner and appellant before she arrived at their home. When
asked if she thought it was better for the jury to hear evidence that both she and appellant had



                                              -13-
harmed Ms. Wagner, she stated that she was unsure. On redirect, she asserted she thought
it was better for the jury to hear the truth rather than a lie.

        Trial counsel testified he had been practicing law and specializing in criminal defense
for thirty-three to thirty-four years. Trial counsel’s trial strategy was to show that appellant
was in a “very difficult situation” because his wife was seeing another man. Trial counsel
testified that he tried to prove that appellant “felt compelled to try to get his wife back” and
that “the actions that he took were those of a man who loved his wife, cared about his wife,
[and] didn’t want to hurt his wife.” To investigate the case, trial counsel hired investigators
to locate and interview potential witnesses. Trial counsel stated that he also interviewed
some of the witnesses and discussed the relevant facts, trial strategy, and testimony with
appellant. Trial counsel further explained that appellant “had a great deal of input and voiced
his opinion quite a lot about how he viewed the facts.” Trial counsel and appellant ultimately
agreed on the trial strategy.

       Although trial counsel was unable to recall if he asked Ms. Wagner about her
statements to the investigator, he stated that it was his understanding that offers to negotiate
were inadmissible at trial.

        Following the hearing, the trial court denied the appellant’s motion for a new trial by
written order. The court stated it was “clear that [trial] counsel adequately prepared for this
trial,” and it was “clear that the [appellant] concurred in the strategy and tactics of [trial]
counsel.” The trial court determined that appellant failed to show that trial counsel was
ineffective or that appellant disagreed with the strategic decisions of trial counsel.

                                         II. Analysis

       Appellant raises three issues in this appeal: (1) ineffective assistance of counsel; (2)
sufficiency of the convicting evidence; and (3) allegations of sentencing errors.

                            A. Ineffective Assistance of Counsel

         Appellant argues that his trial counsel provided ineffective assistance by: (1) failing
to file a motion to sever; (2) consenting that the stick in evidence was a deadly weapon; (3)
failing to object when the State questioned a potential juror about her aunt’s murder; (4)
failing to object to the admission into evidence of a note found on Ms. Wagner’s car; and (5)
allowing the accumulation of inadmissible evidence to prejudice appellant’s defense. The
State responds that the trial court properly denied appellant’s motion for new trial. We agree
with the State.



                                              -14-
                                   1. Standard of Review

       As an initial matter, we note that raising the issue of ineffective assistance of counsel
on direct appeal is “fraught with peril.” See e.g. State v. Thompson, 958 S.W.2d 156, 161-
162 (Tenn. Crim. App. 1997); State v. Anderson, 835 S.W.2d 600, 607 (Tenn. Crim. App.
1992); State v. Earl Haynes, No. 01C01-9611-CC-00494, 1998 WL 307949, at *4 (Tenn.
Crim. App. June 12, 1998); State v. Jimmy L. Sluder, No. 1236, 1990 WL 26552, at *7
(Tenn. Crim. App. Mar. 14, 1990). In Jimmy L. Sluder, this court wrote:

       Appellant runs the risk of having the issue denied due to a procedural default,
       or, in the alternative, having a panel of this [c]ourt consider the issue on the
       merits. The better practice is to not raise the issue on direct appeal under the
       circumstances. The issue can be subsequently raised in a post-conviction
       proceeding if the appellant’s direct appeal, as here, is not successful.

1990 WL 26552, at *7. However, when ineffective assistance of counsel is raised on direct
appeal, the same criteria for review applies as if the claim had been raised by way of a post-
conviction petition. Anderson, 835 S.W.2d at 608 n.3.

        Appellate courts do not reassess the trial court’s determination of the credibility of
witnesses. Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2009) (citing R.D.S. v. State, 245
S.W.3d 356, 362 (Tenn. 2008)). Assessing the credibility of witnesses is a matter entrusted
to the trial judge as the trier of fact. R.D.S., 245 S.W.3d at 362 (quoting State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996)). The trial court’s findings of fact are conclusive on appeal
unless the preponderance of the evidence is otherwise. Berry v. State, 366 S.W.3d 160, 169
(Tenn. Crim. App. 2011) (citing Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997);
Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App. 1997)). However, conclusions of law
receive no presumption of correctness on appeal. Id. (citing Fields v. State, 40 S.W.3d 450,
453 (Tenn. 2001)). As a mixed question of law and fact, this court’s review of appellant’s
ineffective assistance of counsel claims is de novo with no presumption of correctness. Felts
v. State, 354 S.W.3d 266, 276 (Tenn. 2011) (citations omitted).

       The Sixth Amendment to the United States Constitution, made applicable to the states
through the Fourteenth Amendment, and article I, section 9 of the Tennessee Constitution
require that a criminal defendant receive effective assistance of counsel. Cauthern v. State,
145 S.W.3d 571, 598 (Tenn. Crim. App. 2004) (citing Baxter v. Rose, 523 S.W.2d 930
(Tenn. 1975)). When an appellant claims that he received ineffective assistance of counsel,
he must demonstrate both that his lawyer’s performance was deficient and that the deficiency
prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984); Finch v. State,
226 S.W.3d 307, 315 (Tenn. 2007) (citation omitted). It follows that if this court holds that

                                              -15-
either prong is not met, we are not compelled to consider the other prong. Carpenter v. State,
126 S.W.3d 879, 886 (Tenn. 2004).

       To prove that counsel’s performance was deficient, appellant must establish that his
attorney’s conduct fell below an objective standard of “‘reasonableness under prevailing
professional norms.’” Finch, 226 S.W.3d at 315 (quoting Vaughn v. State, 202 S.W.3d 106,
116 (Tenn. 2006)). As our supreme court has previously held:

       “[T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It is
       a violation of this standard for defense counsel to deprive a criminal defendant
       of a substantial defense by his own ineffectiveness or incompetence. . . .
       Defense counsel must perform at least as well as a lawyer with ordinary
       training and skill in the criminal law and must conscientiously protect his
       client’s interest, undeflected by conflicting considerations.”

Id. at 315-16 (quoting Baxter, 523 S.W.2d at 934-35). On appellate review of trial counsel’s
performance, this court “must make every effort to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel’s conduct, and to evaluate the conduct
from the perspective of counsel at that time.” Howell v. State, 185 S.W.3d 319, 326 (Tenn.
2006) (citing Strickland, 466 U.S. at 689).

        To prove that appellant suffered prejudice as a result of counsel’s deficient
performance, he “must establish a reasonable probability that but for counsel’s errors the
result of the proceeding would have been different.” Vaughn, 202 S.W.3d at 116 (citing
Strickland, 466 U.S. at 694). “A ‘reasonable probability is a probability sufficient to
undermine confidence in the outcome.’” Id. (quoting Strickland, 466 U.S. at 694). As such,
appellant must establish that his attorney’s deficient performance was of such magnitude that
he was deprived of a fair trial and that the reliability of the outcome was called into question.
Finch, 226 S.W.3d at 316 (citing State v. Burns, 6 S.W.3d 453, 463 (Tenn. 1999)).

                                      2. Motion to Sever

       Appellant asserts for the first time on appeal that he received ineffective assistance
of counsel when trial counsel did not file a motion to sever the offenses that occurred on July
14, July 17, and August 4, 2008. When an appellant raises an issue for the first time on
appeal, that issue is waived. Black v. Blount, 938 S.W.2d 394, 403 (Tenn. 1996). Appellant
did not argue this issue in his motion for new trial or his amended motion for new trial. In
addition, he did not present any additional testimony or argument before the trial court at the



                                              -16-
evidentiary hearing on the motion for new trial. Therefore, appellant’s claim of ineffective
assistance of counsel due to the failure of trial counsel to file a motion to sever is waived.

                                3. Stick as a Deadly Weapon

       The trial court determined that appellant failed to show that trial counsel was
ineffective for conceding that the stick was a deadly weapon. We agree with the trial court.
During closing argument at trial, trial counsel conceded that the stick was a deadly weapon.
After the trial, appellant filed a motion for new trial, and the trial court held an evidentiary
hearing. We note that while appellant stated this issue in the motion for new trial and trial
counsel testified at the evidentiary hearing, appellant failed to ask trial counsel why he
conceded to the stick being used as a deadly weapon. Without counsel’s testimony on this
issue, we would be forced to speculate about the reasoning behind his decision and whether
any prejudice resulted from his actions. Earl Haynes, 1998 WL 307949, at *4 (citing State
v. Derenzy Turner and Vernon West, No. 02C01-9512-CR-00390, 1997 WL 312530 (Tenn.
Crim. App. June 11, 1997)).

       To prove that counsel’s performance was deficient, appellant must establish that his
attorney’s conduct fell below an objective standard of “‘reasonableness under prevailing
professional norms.’” Finch, 226 S.W.3d at 315 (quoting Vaughn, 202 S.W.3d at 116). Trial
counsel’s concession that the stick was a deadly weapon was reasonable under the prevailing
professional norms, and as stated below, this court concludes that the stick was, in fact, used
as a deadly weapon. Appellant has failed to show deficient performance.

                              4. Questioning of Potential Juror

       The trial court determined that appellant failed to show that trial counsel was
ineffective in his questioning of the jurors. We agree with the trial court. During voir dire
of the potential jurors, the State asked the jurors whether they or someone they knew had
been victims of domestic violence. In response, a potential juror answered affirmatively and
indicated that her aunt had been murdered by a boyfriend. Trial counsel did not object. After
the motion for new trial was filed, the trial court conducted an evidentiary hearing, and trial
counsel testified. However, appellant failed to ask trial counsel why he did not object to the
State’s inquiries regarding the murder of the potential juror’s aunt. As stated previously, the
absence of trial counsel’s testimony would require us to engage in speculation about
counsel’s reasoning for his decision and whether any prejudice resulted from his actions.
Earl Haynes, 1998 WL 307949, at *4 (citation omitted). To constitute effective assistance
of counsel, “[d]efense counsel must perform at least as well as a lawyer with ordinary
training and skill in the criminal law and must conscientiously protect his client’s interest,
undeflected by conflicting considerations.” Finch, 226 S.W.3d at 315-16 (quoting Baxter,

                                              -17-
523 S.W.2d at 934-35). Appellant has failed to prove that trial counsel did not satisfy this
standard and, therefore, failed to show deficient performance.

                                   5. Objection to the Note

        The trial court determined that appellant failed to show that trial counsel was
ineffective by failing to object to a note that was found on Ms. Wagner’s vehicle. We agree
with the trial court. Ms. Wagner testified that on the first day of trial she found a note on her
car that said, “I’m gonna get you.” She testified that she did not know who wrote the note,
and she did not recognize the handwriting. After the trial, appellant filed a motion for a new
trial, and the trial court held an evidentiary hearing. While appellant stated this issue in the
motion for new trial, he failed to ask trial counsel why he did not object to the note being
entered as evidence. Absent trial counsel’s testimony on this issue, we will not speculate
about the reasons underlying his decision and whether any prejudice resulted from his
actions. Earl Haynes, 1998 WL 307949, at *4 (citation omitted). Appellant has failed to
show that his attorney’s conduct fell below an objective standard of “‘reasonableness under
prevailing professional norms.’” Finch, 226 S.W.3d at 315 (quoting Vaughn, 202 S.W.3d
at 116). Accordingly, he has failed to demonstrate deficient performance by trial counsel.

                                     6. Cumulative Error

        Appellant asserts that the cumulative effect of trial counsel’s errors rendered trial
counsel’s performance deficient. Specifically, appellant asserts that trial counsel’s failure
to argue his motion to sever the offenses, object to the questioning of a potential juror during
voir dire, his concession that the stick was a deadly weapon, and failure to object to the note
found on Ms. Wagner’s car amounted to an accumulation of prejudicial error. The State did
not respond to this issue.


        This court has previously noted that an appellant must show he received deficient
performance on at least one issue before he can successfully claim that his constitutional
right to counsel was violated by the cumulative effect of counsel’s errors. See e.g. Tracy F.
Leonard v. State, No. M2006-00654-CCA-R3-PC, 2007 WL 1946662, at *21 (Tenn. Crim.
App. July 5, 2007); Leon J. Robins v. State, No. M2005-01204-CCA-R3-PC, 2006 WL
1816361, at *20 (Tenn. Crim. App. June 27, 2006). Appellant did not prove deficient
performance; therefore, this issue is without merit.




                                              -18-
                              B. Sufficiency of the Evidence

       Appellant specifically contends that there was insufficient evidence to support
convictions for counts four, five, six, seven, eight, twelve, and thirteen because all of said
counts involve the use of a deadly weapon, and he argues that the stick does not meet the
statutory definition of a deadly weapon or that he did not use it as such. We note that
appellant does not challenge the sufficiency of the evidence underlying his conviction for
aggravated criminal trespass.

       The standard for appellate review of a claim challenging the sufficiency of the State’s
evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “‘we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.’” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn.
2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and
the weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729 (citing State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).




                                             -19-
                              1. Especially Aggravated Kidnapping

       As indicted in this case, proof of especially aggravated kidnapping must necessarily
establish that appellant “knowingly remove[d] or confine[d] [the victim] unlawfully so as to
interfere substantially with the [victim’s] liberty” and that he accomplished this offense “with
or by display of any article used or fashioned to lead the victim to reasonably believe it to be
a deadly weapon.”5 Tenn. Code Ann. §§ 39-13-302, -305(a)(1).

        At trial, several witnesses, including Ms. Wagner, testified that appellant grabbed her
by the neck, placed her in a headlock or choke hold, and forced her to walk down the street
to his parked van, where he pushed her, against her will, into the van. The evidence
overwhelmingly supports appellant’s knowing removal or confinement of Ms. Wagner and
the interference with her liberty.

      Appellant contests the element of “deadly weapon,” relying on State v. Morgan, 415
S.W.2d 879 (Tenn. 1967). In Morgan, our supreme court opined:

                “Weapons may be placed, generally, in two categories, namely: deadly
        per se, such as fire arms; and deadly by reason of the manner in which they are
        used. It is generally recognized by the majority of the States that, a dangerous
        or deadly weapon is any weapon or instrument which, from the manner in
        which it is used or attempted to be used, is likely to produce death or cause
        great bodily injury.”

Id. at 882 (internal citations and quotations omitted). We agree that the stick is not a deadly
weapon, per se. However, the evidence at trial established that appellant used a large stick
with knots on it to strike Mr. Hardy in the head repeatedly. Appellant’s attack on Mr. Hardy
was thwarted only by Ms. Wagner’s jumping on appellant’s back. The stick, as used by
appellant, was likely to cause great or serious bodily injury. Accordingly, we conclude that
by its manner of use, the stick was a deadly weapon in this case.

       Moreover, the trial court correctly instructed the jury that a “deadly weapon” means
“a firearm or anything manifestly designed, made, or adapted for the purpose of inflicting
death or serious bodily injury or anything that in the manner of its use or intended use is


        5
           The State indicted appellant for four counts of especially aggravated kidnapping and four counts
of aggravated kidnapping involving Ms. Wagner based upon alternate theories of the offenses. The jury
found appellant guilty of only one count of especially aggravated kidnapping, which was count eight of the
indictment. Because all eight counts merged into the conviction for especially aggravated kidnapping, we
limit our review to the facts establishing commission of that offense.

                                                   -20-
capable of causing death or serious bodily injury.” See Tenn. Code Ann. § 39-11-
106(a)(6)(A), (B). The properly instructed jury found that the evidence established by a
reasonable doubt that the manner in which appellant used the stick rendered it capable of
causing death or serious bodily injury. We will not substitute our own inferences drawn from
the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the evidence.
Dorantes, 331 S.W.3d at 379.

        Appellant points out that the only contact with the stick that Ms. Wagner suffered was
incidental. He also notes the Sentencing Commission Comment to Tennessee Code
Annotated section 39-13-305, which states that “[i]f a weapon is in the defendant’s
possession but is not used, the kidnapping is punishable pursuant to § 39-13-304, aggravated
kidnapping.” Although Ms. Wagner stated that she was hit with the stick as appellant was
“slinging” it with the intent to strike Mr. Hardy, that fact is inconsequential to our analysis.
It was not necessary that appellant accomplish the offense of especially aggravated
kidnapping by using the deadly weapon to strike Ms. Wagner; it was sufficient that he
displayed the deadly weapon and that Ms. Wagner reasonably believed that it was a deadly
weapon. Tenn. Code Ann. § 39-13-305(a)(1); cf. State v. William Ferris, No. W2003-01317-
CCA-R3-CD, 2005 WL 1291261, at *10 (Tenn. Crim. App. May 31, 2005) (appellants
accomplished the offense by arming themselves with guns and threatening the victim with
the guns but did not discharge the weapons). Ms. Wagner testified that as appellant was
hitting Mr. Hardy with the stick, she jumped on appellant’s back to try to keep him from
killing Mr. Hardy. Witnesses at trial testified that as appellant forced Ms. Wagner to walk
toward his van, he was still in possession of the stick. Based on the evidence, a properly
instructed jury found that appellant’s display of the stick constituted display of a deadly
weapon and that by his manner of use, Ms. Wagner reasonably believed it to be a deadly
weapon.

        Finally, with regard to especially aggravated kidnapping, appellant asserts that the
evidence was insufficient because it did not establish that Ms. Wagner suffered serious
bodily injury. However, a conviction for especially aggravated kidnapping may be
predicated upon either serious bodily injury or use or display of a deadly weapon. Tenn.
Code Ann. § 39-13-305(a)(1), (4). The statutory elements listed in subsection (a) are
disjunctive. The State indicted appellant for use or display of a deadly weapon. Id. § 39-13-
305(a)(1). Thus, the State was not required to prove that Ms. Wagner suffered serious bodily
injury to sustain a conviction for this offense. Appellant is not entitled to relief on this issue.




                                               -21-
                                       2. Aggravated Assault

        The jury found appellant guilty of two counts6 of the August 4 aggravated assault
involving Mr. Hardy that involved use or display of a deadly weapon. As charged in this
case, the State must have proven beyond a reasonable doubt that appellant intentionally or
knowingly caused bodily injury to Mr. Hardy or caused him to reasonably fear imminent
bodily injury by use or display of a deadly weapon. Tenn. Code Ann. §§ 39-13-101(a)(1),
(2), -102(a)(1)(A)(ii).

         Relying on our analysis set forth above regarding the element of a deadly weapon, we
reiterate that a properly instructed jury found beyond a reasonable doubt from the evidence
at trial that the manner in which appellant used the stick rendered it capable of causing death
or serious bodily injury. We will not substitute our own inferences drawn from the evidence
for those drawn by the jury, nor will we re-weigh or re-evaluate the evidence. Dorantes, 331
S.W.3d at 379.

        Appellant also contests the sufficiency of the evidence on the basis that Mr. Hardy did
not sustain serious bodily injury. However, a conviction for aggravated assault may be
predicated upon either serious bodily injury or use or display of a deadly weapon. Tenn.
Code Ann. § 39-13-102(a)(1)(A)(i), (ii). The statutory elements listed in subsection (a)(1)(A)
are disjunctive. The State indicted appellant for use or display of a deadly weapon. Id. § -
102(a)(1)(A)(ii). Thus, the State was not required to prove that the victim suffered serious
bodily injury to sustain a conviction for this offense. We deny relief on this claim of error.

                                        C. Sentencing Issues

        Appellant maintains that “there is no justification for the trial court to have sentenced
him above the minimum sentence[,] and he should have received a sentence of fifteen (15)
years.” He also claims that the trial court failed to address the sentencing considerations set
forth in Tennessee Code Annotated section 40-35-102.

       In determining an appropriate sentence, a trial court must consider the following
factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing
alternatives; (4) the nature and characteristics of the criminal conduct involved; (5) evidence
and information offered by the parties on mitigating and enhancement factors; (6) any


        6
           The third count of aggravated assault was based upon violation of an order of protection
prohibiting appellant from having contact with Mr. Hardy or Ms. Wagner. However, the State dismissed that
count of the indictment.

                                                  -22-
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement the defendant makes on his
own behalf as to sentencing; and (8) the potential for rehabilitation. Tenn. Code Ann. §§ 40-
35-103(5), -113, -210(b) (2010); Tenn. Code Ann. § 40-35-114 (2010 & Supp. 2012). In
addition, “[t]he sentence imposed should be the least severe measure necessary to achieve
the purposes for which the sentence is imposed.” Tenn. Code Ann. § 40-35-103(4) (2010 &
Supp. 2012).

        Pursuant to the 2005 amendments, the Sentencing Act abandoned the statutory
presumptive minimum sentence and rendered enhancement factors advisory only. See Tenn.
Code Ann. § 40-35-114 (2010 & Supp. 2012); Tenn. Code Ann. § 40-35-210(c) (2010). The
2005 amendments set forth certain “advisory sentencing guidelines” that are not binding on
the trial court; however, the trial court must nonetheless consider them. See id. § 40-35-
210(c). Although the application of the factors is advisory, a court shall consider “[e]vidence
and information offered by the parties on the mitigating and enhancement factors in §§ 40-
35-113 and 40-35-114.” Id. § 40-35-210(b)(5). The trial court must also place on the record
“what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, to ensure fair and consistent sentencing.” Id. § 40-35-210(e). The weighing
of mitigating and enhancing factors is left to the sound discretion of the trial court. State v.
Carter, 254 S.W.3d 335, 345 (Tenn. 2008). The burden of proving applicable mitigating
factors rests upon appellant. State v. Mark Moore, No. 03C01-9403-CR-00098, 1995 WL
548786, at *6 (Tenn. Crim. App. Sept. 18, 1995). The trial court’s weighing of the various
enhancement and mitigating factors is not grounds for reversal under the revised Sentencing
Act. Carter, 254 S.W.3d at 345 (citing State v. Devin Banks, No. W2005-02213-CCA-R3-
DD, 2007 WL 1966039, at *48 (Tenn. Crim. App. July 6, 2007), aff’d as corrected, 271
S.W.3d 90 (Tenn. 2008)).

        When an accused challenges the length and manner of service of a sentence, this court
reviews the trial court’s sentencing determination under an abuse of discretion standard
accompanied by a presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn.
2012). If a trial court misapplies an enhancing or mitigating factor in passing sentence, said
error will not remove the presumption of reasonableness from its sentencing determination.
Bise, 380 S.W.3d at 709. This court will uphold the trial court’s sentencing decision “so long
as it is within the appropriate range and the record demonstrates that the sentence is
otherwise in compliance with the purposes and principles listed by statute.” Id. at 709-10.
Moreover, under such circumstances, appellate courts may not disturb the sentence even if
we had preferred a different result. See Carter, 254 S.W.3d at 346. The party challenging
the sentence imposed by the trial court has the burden of establishing that the sentence is
erroneous. Tenn. Code Ann. § 40-35-401 (2010), Sentencing Comm’n Cmts.; State v. Ashby,
823 S.W.2d 166, 169 (Tenn. 1991).

                                              -23-
       As noted above, the trial court applied enhancement factor one, that appellant had a
prior history of criminal convictions or criminal behavior in addition to those necessary to
establish the appropriate range, and did not find any mitigating factors. Aside from these
findings, the record is silent as to the trial court’s other considerations.

       Our supreme court has held that

       [m]ere inadequacy in the articulation of the reasons for imposing a particular
       sentence . . . should not negate the presumption [of reasonableness]. . . .
       [W]hile “[t]he sentencing judge should set forth enough to satisfy the appellate
       court that he has considered the parties’ arguments and has a reasoned basis
       for exercising his own legal decisionmaking authority,” there is no requirement
       that such reasoning be particularly lengthy or detailed.” Rita v. United States,
       551 U.S. 338, 356-57 (2007). Accordingly, . . . sentences should be upheld so
       long as the statutory purposes and principles, along with any applicable
       enhancement and mitigating factors, have been properly addressed.

Bise, 380 S.W.3d at 705-06 (emphasis added).

        The trial court noted the enhancement factor that it applied and the lack of any
mitigating factors. Obviously, the enhancement factor outweighed any mitigation. Because
the trial court considered several of the statutory guidelines necessary to ensure proper
sentencing, we surmise that it also, although not expressly, considered the remaining
requisite statutory authority. Moreover, as set forth previously herein, “[a] sentence should
be upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Bise,
380 S.W.3d at 710. Because the trial court imposed a within-range sentence that is “in
compliance with the purposes and principles listed by statute,” Id. at 709-10, we are bound
to uphold its decision under our “abuse of discretion with a presumption of reasonableness”
standard of review. Appellant is not entitled to relief.

                                      CONCLUSION

       Based on the record as a whole, the arguments of counsel, the briefs of the parties, and
applicable legal authorities, we affirm the judgments of the trial court.




                                                    _________________________________
                                                    ROGER A. PAGE, JUDGE

                                             -24-